IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SHARON PETTY,                         )
                                      )
           Appellant/Plaintiff-Below, )
                                      )
     v.                               )          C.A. No. N18A-09-001 ALR
                                      )
RCP III, LLC,                         )
                                      )
           Appellee/Defendant-Below. )

                           Submitted: December 17, 2018
                             Decided: February 6, 2019

           On Appeal from the Decisions of the Court of Common Pleas
                                 AFFIRMED

                                      ORDER

      This is an appeal from the Court of Common Pleas on an Order granting

summary judgment and awarding costs to Defendant-Below. Upon consideration of

the facts, arguments, and legal authorities set forth by the parties; statutory and

decisional law; and the entire record in this case, the Court hereby finds as follows:

      1.     Appellant/Plaintiff-Below, Sharon Petty (“Petty”), filed a civil lawsuit

in the Court of Common Pleas on November 15, 2017, against Appellee/Defendant-

Below, RCP III, LLC (“RCP”), alleging damages arising from fraudulently

concealed defects in a vehicle purchased “As-Is” on July 14, 2017.

      2.     RCP filed a Motion for Summary Judgment on the grounds that Petty

failed to answer written discovery or identify expert witnesses. At a hearing on the
motion, the Court of Common Pleas advised Petty that expert testimony was

necessary to support her claims in light of the purchase being an “As-Is” transaction.1

The trial was rescheduled to permit Petty additional time to obtain an expert.

      3.     Petty responded to RCP’s Request for Interrogatories, identifying seven

individuals purported to be experts. After contacting the named individuals, it was

revealed to counsel for RCP that many of the individuals had no knowledge of Petty

and that none of the individuals were experts planning to testify on her behalf.

      4.     RCP filed a Renewed Motion for Summary Judgment and a Motion for

Costs and Fees. Oral argument was scheduled for August 10, 2018. Petty failed to

appear. The Court of Common Pleas granted the Motion for Summary Judgment

and awarded costs and fees to RCP.2

      5.     Petty now appeals from the decision granting summary judgment in

favor of RCP.

      6.     In response, RCP argues that the Court of Common Pleas properly

granted summary judgment for failure to identify expert witnesses and failure to

appear for oral argument.




1
  Sharon R. Petty v. RCP III, LLC, C.A. No. CPU4-17-004886, at 27-29 (Del. Com.
Pl. June 8, 2018) (TRANSCRIPT).
2
  Sharon R. Petty v. RCP III, LLC, C.A. No. CPU4-17-004886, at 5-7 (Del. Com. Pl.
Aug. 10, 2018) (TRANSCRIPT).

                                          2
      7.     When considering an appeal from the Court of Common Pleas, “this

Court sits as an intermediate appellate court.”3 The appellate role of this Court is

limited to correcting legal error and determining whether factual findings are

“sufficiently supported by the record and are the product of an orderly and logical

deductive process.”4 The decision of the Court of Common Pleas granting summary

judgment is entitled to a de novo review by this Court.5 A decision granting

summary judgment will be affirmed if it appears from the record, in a light most

favorable to the non-moving party, “that there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law.” 6 A motion for

summary judgment is properly granted against a party who “fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.”7

      8.     The Court of Common Pleas properly held that expert testimony was

required to support Petty’s claims that there were defects in the vehicle which were

allegedly fraudulently concealed. Under Delaware law, a vehicle sold “As-Is”




3
  State v. Richards, 1998 WL 732960, at *1 (Del. Super. May 28, 1998).
4
  Wright v. Platinum Fin. Services, 2007 WL 1850904, at *2 (Del. June 28, 2007).
5
  Jackson v. Walgreens Corp., 2013 WL 2145938, at *2 (Del. Super. May 15, 2013).
6
  Id.
7
  Collier v. ACME Markets, 1995 WL 715862, at *1 (Del. Nov. 16, 1995) (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                          3
excludes all warranties, either express or implied.8 In order for a plaintiff to prove

there was a defect in the vehicle which the seller knew or should have known about

at the time of the sale, expert testimony is required.9 Where “the Appellant has failed

to produce an expert opinion when issues involving the standard of care, defects, or

proximate cause relate to matters outside the common knowledge of the jury,”

summary judgment is appropriate.10

      9.     The Court recognizes that self-represented litigants may be held to a

less stringent standard in presenting their cases under certain circumstances.11

However “[l]itigants, whether represented by counsel or appearing pro se, must

diligently prepare their cases for trial or risk dismissal for failure to prosecute.”12

Indeed, “[t]here is no different set of rules for pro se plaintiffs, and the trial court

should not sacrifice the orderly and efficient administration of justice to

accommodate the unrepresented plaintiff.”13



8
  6 Del. C. § 2-316(3)(a); Boulden v. Gallo, 1986 WL 545150, at *2 (Del. Com. Pl.
Oct. 23, 1986).
9
  Reybold Group, Inc. v. Chemprobe Technologies, Inc., 721 A2d 1267, 1270 (Del.
1998); Newcomer v. Burkholder, 2016 WL 6875961, at *4 (Del. Super. Nov. 22,
2016).
10
   Bond v. Wilson, 2015 WL 1242828, at *2 (Del. Super. Mar. 16, 2015) (citing
Campbell v. DiSabatino, 947 A.2d 1116, 1118 (Del. 2008).
11
   Hayward v. King, 2015 WL 6941599, at *4 (Del. Nov. 9, 2015); Anderson v.
Tingle, 2011 WL 3654531, at *2 (Del. Super. Aug. 15, 2011); Buck v. Cassidy
Painting, Inc., 2011 WL 1226403, at *2 (Del. Super. Mar. 28, 2011).
12
   Draper v. Med. Ctr. of Del., 767 A.2d 796, 799 (Del. 2001).
13
   Id.

                                           4
        10.   This Court also finds that the Court of Common Pleas’ decision

granting RCP’s Motion for Costs and Fees was appropriate. Delaware law provides

for an award of costs to the prevailing party in a civil action.14 The Court of Common

Pleas has jurisdiction to award costs as a matter of course pursuant to Court of

Common Pleas Civil Rule 54(d). Determining when costs are awarded and when

they are not is a matter of judicial discretion.15

        11.   A de novo review of this case reveals that there are no genuine issues

of material fact and RCP is entitled to judgment as a matter of law. The Court of

Common Pleas decision is free from legal error. The Court of Common Pleas did

not abuse its discretion. Moreover, the Court of Common Pleas’ factual findings are

supported by the record and are the product of an orderly and logical deductive

process.

        NOW, THEREFORE, this 6th day of February, 2019, for the reasons

stated herein, the Court of Common Pleas decision granting Defendant’s

Motion for Summary Judgment and Motion for Costs and Fees is AFFIRMED.

        IT IS SO ORDERED.

                                                                                                                                   Andrea L. Rocanelli
                                                ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ____




                                                The Honorable Andrea L. Rocanelli

cc: Sharon Petty

14
     10 Del. C. §5101.
15
     Donovan v. Del. Water and Air Res. Comm’n, 358 A.2d 717, 723 (Del. 1976).

                                            5